■ Mb. Chief Justice Quiñones
delivered the opinion of the court.
Manuel Acosta, of legal age, a landowner and resident of Cabo Rojo, instituted proceedings in the District Court of Mayagüez to establish the ownership of a rural estate which he alleged he possessed as owner, and which he described as follows:
“A rural estate, consisting of 144 cuerdas of land, equivalent to 58 hectares, 74 ares, 89 centares, 76 miliares, partly in pasture and partly uncleared, situated in l)arrio ‘Llanos Costa’, within the Municipal District of Cabo Rojo, Judicial District of Mayagüez; adjoining on the north lands of Ramón Quinones and others of Ramón Carras-tafú; on the south, lands belonging to Dr. Pablo Hernández y Pérez and Reyes Acosta; on the east, lands of Cayeta Acosta and other lands belonging to Angela Luciano; and on the west, lands belonging to Benito Aviles and other lands belonging to Concepción Acosta.”
In the petition in which he offered evidence the petitioner stated that the foregoing estate is valued at $1,726; that he acquired it by purchase from Juana González Acosta in the year 1898, who in turn had obtained it by inheritance from her parents, Fulgencio González and María Isaias Acosta, 23 years ago — that is to say, that she acquired it in the year 1883 — since which date, until she sold it to the petitioner the said vendor, Juana González Acosta had been in the quiet and peaceful possession thereof as the absolute owner of *33ilie same; that said estate is not subject to any lien or charge whatsoever, and that having no written title of ownership thereto he institutes these proceedings and offers the proper proof to establish the facts alleged, and prays the court to allow the petition ancl order the publication of notices for the legal period; aiid after the legal formalities, to make .an order to the effect that the ownership of the estate described .has been established in his favor, with the consequent further orders. 1
The fiscal of the District Court of Mayagüez contested-these proceedings on the ground that the estate had not been described in accordance with the second subdivision of article 63 of the Regulations for the execution of the Mortgage Law, thus violating the provisions of Rule I, article 9, of said law.
The evidence having been heard in the District Court of Mayagüez, the latter rendered judgment on September. 17, 1906, deciding that the law and the facts were in favor of the petitioner, and consequently holding that the ownership of the estate described had been established in favor of the petitioner, Manuel Acosta, and directing that upon this judgment becoming final the proper certified copy thereof issue for the purposes of its record in the registry.
An appeal was taken from the foregoing judgment by the' fiscal of the District Court of Mayagüez to this Supreme Court, which appeal was sustained by the fiscal of this Supreme Court.
In his opposition to these proceedings to establish ownership the fiscal makes the same objections which he formulated in the case of Agustín Hernández Mena, decided by this court on January 17 of the present year; and upon the grounds which served as a basis for the decision of this court in said case we recommend that the decision rendered by the District Court of Mayagüez on September 17, 1906, from which this appeal was taken, be affirmed, without any special taxation, of costs.

Affirmed.

*34Justices Hernández, Figueras, MacLeary and Wolf concurred.